Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant ■ Filed by a party other than the registrant ☐ Check the appropriate box: ☐Preliminary proxy statement ☐Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) ■ Definitive proxy statement ☐Definitive additional materials ☐Soliciting material under § 240.14a-12 FIRST NORTHWEST BANCORP (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of filing fee (Check the appropriate box): ■No fee required. ☐Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: N/A (2)Aggregate number of securities to which transactions applies: N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A ☐Fee paid previously with preliminary materials: N/A ☐Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: N/A (2)Form, schedule or registration statement no.: N/A (3)Filing party: N/A (4)Date filed: N/A September 25, 2015 Dear Shareholder: You are cordially invited to attend the first annual meeting of shareholders of First Northwest Bancorp to be held at the Red Lion Hotel Olympic Room, located at 221 N. Lincoln Street, Port Angeles, Washington, on Monday, November 16, 2015, at 10:00 a.m., Pacific time. The Notice of Annual Meeting of Shareholders and Proxy Statement appearing on the following pages describe the formal business to be transacted at the meeting.During the meeting, we will also report on our operations.Directors and officers of First Northwest Bancorp, as well as a representative of Moss Adams LLP, our independent auditor, will be present to respond to shareholder questions. It is important that your shares are represented at the meeting, whether or not you attend in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card as promptly as possible or to vote by telephone or the Internet, following the instructions on the proxy card.If you attend the meeting, you may vote in person even if you have previously voted. We look forward to seeing you at the meeting. Sincerely, /s/Laurence J. Hueth Laurence J. Hueth President and Chief Executive Officer FIRST NORTHWEST BANCORP 105 W. EIGHTH STREET PORT ANGELES, WASHINGTON 98362 (360) 457-0461 NOTICE OF FIRST ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 16, 2015 Notice is hereby given that the first annual meeting of shareholders of First Northwest Bancorp will be held at the Red Lion Hotel Olympic Room, located at 221 N. Lincoln Street, Port Angeles, Washington, on Monday, November 16, 2015, at 10:00 a.m., Pacific time, for the following purposes: Proposal 1. Election of ten directors of First Northwest Bancorp; Proposal 2. An advisory (non-binding) vote to approve the compensation of our named executive officers, as disclosed in this Proxy Statement; Proposal 3. An advisory (non-binding) vote on whether future advisory votes on executive compensation should be held every one, two or three years; Proposal 4. Approval of the First Northwest Bancorp 2015 Equity Incentive Plan; and Proposal 5. Ratification of the appointment of Moss Adams LLP as our independent auditor for 2016. We will also consider and act upon such other business as may properly come before the meeting, or any adjournments or postponements thereof.As of the date of this notice, we are not aware of any other business to come before the annual meeting. The Board of Directors has fixed the close of business on September 15, 2015, as the record date for the annual meeting.This means that shareholders of record at the close of business on that date are entitled to receive notice of, and to vote at the meeting and any adjournment thereof.To ensure that your shares are represented at the meeting, please take the time to vote by signing, dating and mailing the enclosed proxy card, which is solicited on behalf of the Board of Directors, and mail it promptly in the enclosed envelope.Alternatively, you may vote by telephone or the Internet by following the instructions on the proxy card.The proxy will not be used if you attend and vote at the annual meeting in person.Regardless of the number of shares you own, your vote is very important.Please act today. BY ORDER OF THE BOARD OF DIRECTORS /s/JOYCE RUIZ JOYCE RUIZ CORPORATE SECRETARY AND SENIOR VICE PRESIDENT Port Angeles, Washington September 25, 2015 IMPORTANT: The prompt return of proxies will save us the expense of further requests for proxies in order to ensure a quorum.A proxy card and pre-addressed envelope are enclosed for your convenience.No postage is required if mailed in the United States.You may also vote by telephone or the Internet by following the instructions on the proxy card. PROXY STATEMENT OF FIRST NORTHWEST BANCORP 105 W. EIGHTH STREET PORT ANGELES, WASHINGTON 98362 (360) 457-0461 FIRST ANNUAL MEETING OF SHAREHOLDERS NOVEMBER 16, 2015 The Board of Directors of First Northwest Bancorp is using this Proxy Statement to solicit proxies from our shareholders for use at our first annual meeting of shareholders.We are first mailing this Proxy Statement and proxy card to our shareholders on or about September 25, 2015. The information provided in this Proxy Statement relates to First Northwest Bancorp and its wholly-owned subsidiary, First Federal Savings and Loan Association of Port Angeles.First Northwest Bancorp may also be referred to as “First Northwest” and First Federal Savings and Loan Association of Port Angeles may also be referred to as “First Federal” or the “Bank.”References to “we,” “us” and “our” refer to First Northwest and, as the context requires, First Federal. INFORMATION ABOUT THE ANNUAL MEETING Time and Place of the Annual Meeting Our annual meeting will be held as follows: Date:
